DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments and arguments filed on 03/01/2022 are acknowledged and have been fully considered.  Claims 8-14 are now pending.  Claims 1-7 and 15 are canceled.
Claims 8-14 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation of “applying the composition of claim 1” however claim 1 is cancelled and does not teach a composition. As one with ordinary skill in the art would not be able to understand the metes and bounds of the claim; it is indefinite. For the purposes of search and examination, claim is understood as, “A method of controlling a weed consisting of applying the composition of claim 8 to the weed or an area in need of weed control.”


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kovar et al. (WO 2017/083409) in view of Ikeda (US 2015/0099630), Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation).  
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin, flumioxazin, and pyroxasulfone; a salting out agent; and polyvinyl alcohol. Applicant claims a method of controlling a weed comprising applying the composition of claim 8 to the weed or an area in need of weed control. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Kovar et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin (Abstract). Kovar et al. teach the composition comprises about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent (page 2, paragraph 9). Kovar et al. teach the suspension concentrate formulations comprise flumioxazin in combination with metribuzin (page 6, paragraph 30; page 10, paragraph 41). Kovar et al. teach the formulations comprising flumioxazin in combination with one or more additional actives exhibit prolonged shelf stability in the presence of a chelating agent, such as EDTA, and citric acid (page 12, paragraph 49). Kovar et al. teach exemplary dispersing agents include ATLOX™ 4894, a nonionic proprietary surfactant blend, an alkylphenol ethoxylate free nonionic wetter (page 12, paragraph 51). Kovar et al. further teach exemplary wetting agents include ATLOX™ 4913, a polymeric surfactant with an HLB of 12 is an acrylic graft copolymer (page 12, paragraph 52). Kovar et al. teach in Example 1 a suspension concentrate comprising:
 
    PNG
    media_image1.png
    376
    288
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    288
    media_image2.png
    Greyscale
 
Kovar et al. further teach in example 1 that the acrylic graft copolymer is 4% of the composition, the alkylphenol ethoxylate free nonionic wetter is 2% of the composition, propylene glycol is 6% of the composition, the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%)(page 16, Example 1, Table 1-page 17).
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Kover et al. do not specifically disclose pyroxasulfone in the composition, examples wherein the composition comprises the salting-out agent or polyvinyl alcohol, or the concentration of specific concentrations of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12. It is for this reason Ikeda, Lee et al., Shroff et al. and Zhang are added as secondary references.
Ikeda teaches combinations of herbicides include a combination of flumioxazin and pyroxasulfone (page 8, paragraph 151) and a combination of flumioxazin and metribuzin (page 8, paragraph 153). 
Lee et al. teach an herbicidal composition comprising flumioxazin and diuron. Lee et al. teach the auxiliary materials comprise a wetting agent, dispersant, thickening agent, antifreeze, defoaming agent and filler. The filler is sodium sulfate or ammonium sulfate (page 2, Agriculture) (claim 1, hydroxyethyl cellulose).
Shroff et al. teach a ZC composition comprising a) a microencapsulated pendimethalin and b) a suspension concentrate of a co-herbicide (page 15, claim 1). Metribuzin is a preferred co-herbicide (page 2, paragraph 35; page 3, paragraphs 47 & 48). Shroff et al. teach the surfactant, polyvinyl alcohol is present in the formulation about 0.2% to about 5% by weight of the formulation (page 6, paragraphs 110 and 112). Shroff et al. teach the alkali or alkaline earth metal salt is in an amount of from about 2% to 55% by weigh to the formulation (page 6, paragraph 113). Shroff et al. teach the anti-foam agent is from about 0.01 to about 0.01% to about 5% by weight of the formulation (page 6, paragraph 119). 
Zhang teaches weeding compositions comprising rimsulfuron and metribuzin. Zhang teaches in example 9 a suspension comprises 35% metribuzin and 2.4 % polyvinyl alcohol (page 8/13, paragraphs 101-102, translation).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use pyroxasulfone in the compositions taught by Kover et al. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. One of ordinary skill in the art would have been motivated to add pyroxasulfone to the composition because compositions comprising flumioxazin and pyroxasulfone are known, as evidenced by the teachings of Ikeda. Ikeda teaches combination of flumioxazin and pyroxasulfone and flumioxazin and metribuzin. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use a composition comprising metribuzin, flumioxazin and pyroxasulfone, with a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and formulate a herbicidal composition comprising a salting-out agent, particularly ammonium sulfate, and polyvinyl alcohol. Kover et al. teach suspension compositions comprising flumioxazin and metribuzin. And as modified by Ikeda one of ordinary skill in the art would have been motivated add pyroxasulfone to the composition. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a salting-out agent and polyvinyl alcohol in the compositions comprising flumioxazin, metribuzin, and pyroxasulfone because Kover et al. teach that additives are used in the mixtures. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art such as ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Lee et al., Shroff et al., and Zhang. Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. Shroff et al. and Zhang teach the use of polyvinyl alcohol in compositions comprising metribuzin as a surfactant. As such, the skilled artisan would have been motivated to combine the salting-out agent ammonium sulfate and polyvinyl alcohol in composition taught by Kover et al, as modified by Ikeda, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the specific concentration of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the result effective composition. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. One of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references, in addition to using the concentrations taught by the prior art references to determine the amount of all of the ingredients, metribuzin, flumioxazin, pyroxasulfone, the salt and polyvinyl alcohol to determine result effective weight percentages, as those claimed in claims 8, 9, 10, and 12. This is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kovar et al. (WO 2017/083409) in view of Ikeda (US2015/009630), Lee et al. Abstract (CN 104396982), Derwent Abstract, (Lee et al.), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 8-12 and 14 above, and further in view of Veegum®/Van Gel®: The Products (2015, RT Vanderbilt).
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin; flumioxazin; and pyroxasulfone; a salting-out agent; and polyvinyl alcohol. Applicant claims the composition further comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter; propylene glycol, silicon emulsion, 1,2-benzisothiazolin-3-one and magnesium aluminum silicate and hydroxyethyl cellulose. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Kover et al., Ikeda, Lee et al. Abstract, Shroff et al., and Zhang with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Kover et al., Ikeda, Lee et al. Abstract, Shroff et al., and Zhang do not specifically disclose the concentrations of the aqueous herbicidal suspension a claimed in claim 13. It is for this reason Veegum®/Van Gel®: The Products (2015, RT Vanderbilt) is added as a secondary reference.
Veegum®/Van Gel®: The Products teach VEEGUM AND VAN GEL products are often used synergistically with organic thickeners. VEEGUM and VAN GEL are magnesium aluminum silicate. VAN GEL and xanthan gum combinations are widely used to stabilize flowable concentrated agricultural pesticide suspensions (page 7, paragraphs 1 and 2). The table provides suggested weight-to-weight ratios of VEEGUM and VAN GEL products that will produce beneficial synergistic effects (page 7, paragraph 4). The suggested ratio of VEEGUM or VAN GEL with hydroxyethyl cellulose is 1:1 (page 7, Table) (hydroxyethyl cellulose, magnesium silicate).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al., Zhang, and Veegum®/Van Gel®: The Products and use hydroxyethyl cellulose in the compositions taught by Kover et al., as modified by Ikeda, Lee et al., Shroff et al., and Zhang. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use hydroxyethyl cellulose as the thickening agent in the compositions taught by Kover et al., as modified by Ikeda, Lee et al., Shroff et al. and Zhang because thickeners, such as polysaccharides and Veegum® which is magnesium aluminum silicate, are known additives used in agricultural formulation. Lee et al. Derwent Abstract teach that hydroxyl ethyl cellulose, xanthan gum and magnesium aluminum silicate are functional equivalent thickeners. As such, one of ordinary skill in the art would have been motivated to use any of the known thickeners in combination in the mixtures taught by Fierce. This is further evidenced by the teachings of Veegum®/Van Gel®: The Products, which teaches that the combination of VEEGUM® or VAN GEL®, magnesium aluminum silicate, and organic thickeners work together synergistically. Veegum®/Van Gel®: The Products teach the ratio of VEEGUM® or VAN GEL® with hydroxyethyl cellulose is 1:1 to produce beneficial synergistic effects in stabilized flowable concentration pesticidal suspensions. Therefore, it would have been obvious to one of ordinary skill in the art to use a combination of magnesium aluminum silicate and hydroxyethyl cellulose to produce beneficial synergistic effects in stabilized flowable concentration pesticidal (herbicidal) suspensions, with a reasonable expectation of success.
Regarding the concentrations of the components of the composition claimed in claim 13, one of ordinary skill in the art would have been motivated to use the claimed concentration of the components as a matter of experimentation and optimization. First of all, one of ordinary skill in the art would have been motivated to formulate a composition comprising metribuzin, flumioxazin, pyroxasulfone, an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic water, a silicone compound, 1, 2-benziosothiazolin-3-one, propylene glycol, magnesium aluminum silicate and hydroxyethyl cellulose based on the teachings of Kover et al, Ikeda, Lee et al., Shroff et al., and Zhang, in combination, as these are all conventional additives used in formulating herbicidal compositions. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art would have been motivated to adjust the amount of flumioxazin, pyroxasulfone, and metribuzin in the composition to obtain the optimal herbicidal effect. As such, one of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references. It also would have been obvious to one of ordinary skill in the art to use the teachings of the prior art to determine the result effective amounts of the other components of the composition. Kovar et al. further teach in example 1 that the acrylic graft copolymer is 4% of the composition, the alkylphenol ethoxylate free nonionic wetter is 2% of the composition, propylene glycol is 6% of the composition, the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%). Based on these teachings, one of ordinary skill in the art would have been motivated to use the teachings of Kovar et al. to determine the starting point to adjust the components to formulate the optimal herbicidal composition, including the amount of the silicone component, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 

In regards to applicant’s argument that the prior art does not teach a composition comprising the salting out agent and metribuzin, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use pyroxasulfone in the compositions taught by Kover et al. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. One of ordinary skill in the art would have been motivated to add pyroxasulfone to the composition because compositions comprising flumioxazin and pyroxasulfone are known, as evidenced by the teachings of Ikeda. Ikeda teaches combination of flumioxazin and pyroxasulfone and flumioxazin and metribuzin. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use a composition comprising metribuzin, flumioxazin and pyroxasulfone, with a reasonable expectation of success.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and formulate a herbicidal composition comprising a salting-out agent, particularly ammonium sulfate, and polyvinyl alcohol. Kover et al. teach suspension compositions comprising flumioxazin and metribuzin. And as modified by Ikeda one of ordinary skill in the art would have been motivated add pyroxasulfone to the composition. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a salting-out agent and polyvinyl alcohol in the compositions comprising flumioxazin, metribuzin, and pyroxasulfone because Kover et al. teach that additives are used in the mixtures. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art such as ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Lee et al., Shroff et al., and Zhang. Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. Shroff et al. and Zhang teach the use of polyvinyl alcohol in compositions comprising metribuzin as a surfactant. As such, the skilled artisan would have been motivated to combine the salting-out agent ammonium sulfate and polyvinyl alcohol in composition taught by Kover et al, as modified by Ikeda, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Further in regards to applicant’s argument that prior art does not teach a composition comprising the claimed salting out agents and metribuzin and the data presented (Examples 2-7 of the instant specification), examiner reminds applicant that the claims are drawn to a product, not process claims. The instant claims do not require product-by-process steps. As such, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In the instant case, the teachings of Kovar et al., Ikeda, Lee et al., Shroff et al., and Zhang establish the composition as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the herbicidal composition as instantly claimed produces a materially different product than herbicidal composition of Kovar et al., Ikeda, Lee et al., Shroff et al., and Zhang. As product claims merely require all of the components together, not the process (i.e. forming a solution of metribuzin and salting out agent first and adding to the remainder), the claims are rendered obvious.

In response to applicant’s argument that the amount of filler is greater than the claimed range, examiner points out that in regards to the specific concentration of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the result effective composition. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. One of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references, in addition to using the concentrations taught by the prior art references to determine the amount of all of the ingredients, metribuzin, flumioxazin, pyroxasulfone, the salt and polyvinyl alcohol to determine result effective weight percentages, as those claimed in claims 8, 9, 10, and 12. This is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.

In response to applicant's arguments against the references individually (“Lee only teaches ammonium sulfate …”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection has been made over Kovar et al. in view of Ikeda, Lee et al., Shroff et al. and Zhang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use pyroxasulfone in the compositions taught by Kover et al. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. One of ordinary skill in the art would have been motivated to add pyroxasulfone to the composition because compositions comprising flumioxazin and pyroxasulfone are known, as evidenced by the teachings of Ikeda. Ikeda teaches combination of flumioxazin and pyroxasulfone and flumioxazin and metribuzin. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use a composition comprising metribuzin, flumioxazin and pyroxasulfone, with a reasonable expectation of success.  

In response to applicant's arguments against the references individually (“Schroff teaches alkali or alkaline metal salts”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection has been made over Kovar et al. in view of Ikeda, Lee et al., Shroff et al. and Zhang. Further, potassium citrate is a salt of potassium, which is an alkali metal, thus an alkali metal salt. 

In response to applicant's arguments against the references individually (“Zhang does not teach the claimed salting out agents”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner reminds applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the rejection has been made over Kovar et al. in view of Ikeda, Lee et al., Shroff et al. and Zhang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use pyroxasulfone in the compositions taught by Kover et al. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. One of ordinary skill in the art would have been motivated to add pyroxasulfone to the composition because compositions comprising flumioxazin and pyroxasulfone are known, as evidenced by the teachings of Ikeda. Ikeda teaches combination of flumioxazin and pyroxasulfone and flumioxazin and metribuzin. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use a composition comprising metribuzin, flumioxazin and pyroxasulfone, with a reasonable expectation of success.  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use pyroxasulfone in the compositions taught by Kover et al. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. One of ordinary skill in the art would have been motivated to add pyroxasulfone to the composition because compositions comprising flumioxazin and pyroxasulfone are known, as evidenced by the teachings of Ikeda. Ikeda teaches combination of flumioxazin and pyroxasulfone and flumioxazin and metribuzin. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use a composition comprising metribuzin, flumioxazin and pyroxasulfone, with a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and formulate a herbicidal composition comprising a salting-out agent, particularly ammonium sulfate, and polyvinyl alcohol. Kover et al. teach suspension compositions comprising flumioxazin and metribuzin. And as modified by Ikeda one of ordinary skill in the art would have been motivated add pyroxasulfone to the composition. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a salting-out agent and polyvinyl alcohol in the compositions comprising flumioxazin, metribuzin, and pyroxasulfone because Kover et al. teach that additives are used in the mixtures. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art such as ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Lee et al., Shroff et al., and Zhang. Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. Shroff et al. and Zhang teach the use of polyvinyl alcohol in compositions comprising metribuzin as a surfactant. As such, the skilled artisan would have been motivated to combine the salting-out agent ammonium sulfate and polyvinyl alcohol in composition taught by Kover et al, as modified by Ikeda, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the specific concentration of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the result effective composition. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. One of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references, in addition to using the concentrations taught by the prior art references to determine the amount of all of the ingredients, metribuzin, flumioxazin, pyroxasulfone, the salt and polyvinyl alcohol to determine result effective weight percentages, as those claimed in claims 8, 9, 10, and 12. This is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

	In response to applicant’s argument that the Veegum® and Van Gel® do not cure the defects of the other cited prior art, examiner points out that the rejection of the instant claims over Kovar et al. in view of Ikeda, Lee et al., Shroff et al. and Zhang is not withdrawn and still stands, thus the rejection of Kovar et al. in view of Ikeda, Lee et al., Shroff et al. and Zhang in further view of Veegum®/Van Gel® is upheld as well. 


Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611